Appeal by defendant from a judgment of the County Court, Nassau County (Kempner, J.), rendered April 2, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues on this, appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People u Gonzalez, 47 NY2d 606). Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.